Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-12-00724-CV

                                       Jesse VEGA,
                                         Appellant

                                             v.

                 AUTOZONE WEST, INC. d/b/a Autozone and Autozone,
                                  Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-07217
                        Barbara Hanson Nellermoe, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial is
REVERSED and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellant Jesse Vega recover his costs of this appeal from appellee AutoZone
West, Inc.

      SIGNED June 5, 2013.


                                              _____________________________
                                              Catherine Stone, Chief Justice